DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-8, 10, 11, 15-25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (U.S. Patent Application Publication No. 2013/0328210) in view of WAN D., et al., "Subtractive Etch of Ruthenium for Sub-5nm Interconnect", 2018 IEEE International Interconnect Technology Conference (IITC), IEEE, 2018, pp. 10-12, copy provided by applicants with IDS filed 12/3/2019. 

Regarding claim 1. A standard cell comprising: 
Shim discloses: 
a plurality of wide metal lines(136, [0031]), wherein the wide metal lines are formed from copper(136, [0031]); and a plurality of narrow metal lines(134[0031]),

: 
 wherein the narrow metal lines are formed from a material that has a lower resistance than copper for line widths on an order of twelve nanometers or less. 
In related art, Wan discloses:
wherein the narrow metal lines are formed from a material that has a lower resistance than copper for line widths on an order of twelve nanometers or less. (See abstract, Wan disclosing that the use of Ruthenium as the thinner lines provides the benefit of lower resistance, and allow the lines to be made thinner) Making the lines thinner, provides the benefit of allowing the device as a whole to be made thinner.  Thus, it would have been obvious to make the thinner lines of Shim out of Ruthenium as taught by Wan for the obvious benefit of making the device thinner.  Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claim 2.
Shim discloses: 
 The standard cell of claim 1, wherein the plurality of narrow metal lines is formed from at least one of rhodium (Rh), Platinum (Pt), iridium (Ir), Niobium (Nb), Nickel (Ni), Aluminum (Al), Ruthenium (Ru), Molybdenum (Mo) and Osmium (Os). ([0031])


Shim discloses: 
The standard cell of claim 1, wherein a ratio of a width of a wide metal line of the plurality of wide metal lines and a width of a narrow metal line of the plurality of narrow metal lines is on an order of three to one. ([0031], wide lines, W1 being sever hundred nanometers, (interpreted as 300 nanometers) and 134 being 20-100 nanometers. Making them as taught by Wan would allow the device to make smaller including W1 from copper.)

Regarding claim 4. 
Shim discloses all of the features of claim 1
Shim does not disclose: 
The standard cell of claim 1, wherein the plurality of wide metal lines each have a width of on an order of 35 nanometers. 
In related art, Wan discloses that the narrower metal lines may be made smaller below 12nm, which would also allow the wider W1 width to be made smaller.  Thus, if the smaller lines 134 may be made smaller, allowing the W1 to be made in the recited range. Thus, the recited features would have been obvious to one having ordinary ski9ll in the art. 

Regarding claims 5-6. 
Shim discloses all of the features of claim 4. 
Shim does not disclose: 
The standard cell of claim 4, wherein the plurality of narrow metal lines each have a width of on an order of 12 nanometers. 
Regarding claim 6. The standard cell of claim 1, wherein the plurality of narrow metal lines each have a width of on an order of 12 nanometers. 
In related art, Wan discloses:
the plurality of narrow metal lines each have a width of on an order of 12 nanometers.(See Abstract, )
 (See abstract, Wan disclosing that the use of Ruthenium as the thinner lines provides the benefit of lower resistance, and allow the lines to be made thinner) Making the lines thinner, provides the benefit of allowing the device as a whole to be made thinner.  Thus, it would have been obvious to make the thinner lines of Shim out of Ruthenium as taught by Wan for the obvious benefit of making the device thinner.  Thus, the features of claims 5 and 6 would have been obvious to one having ordinary skill in the art. 


Shim discloses: 
 The standard cell of claim 1, wherein the plurality of wide metal lines has a height that is at least five nanometers greater than a height of the plurality of narrow metal lines. (wide line as shown in fig 2, being 166, including 136 and 156 being taller than 134, and 140 being 1.5 to 10 times the height of 134, see [0032]). 

Regarding claim 8. 
Shim discloses: 
The standard cell of claim 1, further comprising: a plurality of barriers, wherein each barrier is formed around each of the plurality of wide metal lines. ([0036])


Regarding claim 10. 
Shim discloses: 
The standard cell of claim 8, further comprising: a dielectric(140) disposed between each of the plurality of narrow metal lines(134) and the plurality of wide metal lines(136). 

Regarding claim 11. 
Shim discloses: 
The standard cell of claim 10, wherein the dielectric is formed of a low dielectric constant material. (140, [0026], [0032])

Regarding claim 15.
Shim discloses all of the features of claim 1. 
Shim does not disclose: 
  The standard cell of claim 1, wherein the plurality of narrow metal lines are formed by a subtractive etching process.
Regarding claim 16. The standard cell of claim 1, wherein the plurality of wide metal lines are formed by a damascene process. 
In related art, Wan discloses: 
wherein the plurality of narrow metal lines are formed by a subtractive etching process. (See introduction and abstract. And II, experimental details detailing etching process (lithography)). 

Wan discloses that the recited features provide the benefit of easing manufacturing of the device and as such, the features of claim 16 would have been obvious to one having ordinary skill in the art. Further, the features are interpreted as product-by-process, and as such, the features are shown in Shim. See MPEP 2113.  Thus, the features of claim 15 and 16 would have been obvious to one having ordinary skill in the art. 


Regarding claim 17. Shim discloses: 
The standard cell of claim 1, wherein the plurality of narrow metal lines are formed between at least two of the plurality of wide metal lines. (See Fig. 2, 134 between two 136’s.)

Regarding claim 18. 
Shim discloses:


Regarding claim 19. 
Shim discloses:
The standard cell of claim 18, wherein the plurality of the narrow metal lines are configured to conduct signals of the given circuit. . ( 136, [0003] [0028])

Regarding claim 20. 
Shim discloses all of the features of claim 1. 
Shim discloses 
The standard cell of claim 1, wherein the standard cell is part of a semiconductor device incorporated ([0002])into at least one of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, or a device in an automotive vehicle. (Shim discloses that the recited features may be used in a semiconductor device, including power lines, and it would have been obvious to incorporate the recited feature into one of the devices 

Regarding claim 21. 
Shim discloses Fig. 2: 
A method for fabricating a standard cell comprising: fabricating a plurality of wide metal lines(136 [0031]), wherein the wide metal lines are formed from copper (136, [0031]
); and fabricating a plurality of narrow metal lines(134),
 wherein the narrow metal lines are formed from a material that has a lower resistance than copper for line widths on an order of twelve nanometers or less. 
In related art, Wan discloses:
wherein the narrow metal lines are formed from a material that has a lower resistance than copper for line widths on an order of twelve nanometers or less. (See abstract, Wan disclosing that the use of Ruthenium as the thinner lines provides the benefit of lower resistance, and allow the lines to be made thinner) Making the lines thinner, provides the benefit of allowing the device as a whole to be made thinner.  Thus, it would have been obvious to make the thinner lines of Shim out of Ruthenium as taught 




Regarding claim 22. 
Shim discloses: 
The method of claim 21, wherein the plurality of narrow metal lines is formed from at least one of rhodium (Rh), Platinum (Pt), iridium (Ir), Niobium (Nb), Nickel (Ni), Aluminum (Al), Ruthenium (Ru), Molybdenum (Mo) and Osmium (Os). ([0031])


Regarding claim 23. Shim discloses: 
The method of claim 21, wherein a ratio of a width of a wide metal line of the plurality of wide metal lines and a width of a narrow metal line of the plurality of narrow metal lines is on an order of three to one. ([0031], wide lines, W1 being sever hundred nanometers, 

Regarding claim 24. 
Shim discloses: 
The method of claim 21, wherein the plurality of wide metal lines has a height that is at least five nanometers greater than a height of the plurality of narrow metal lines. (wide line as shown in fig 2, being 166, including 136 and 156 being taller than 134, and 140 being 1.5 to 10 times the height of 134, see [0032]). 

Regarding claim 25.
 Shim does not disclose: 
The method of claim 21, wherein the plurality of narrow metal lines are formed by subtractive etching and the plurality of wide metal lines are formed by a damascene process. 
  In related art, Wan discloses: 

the plurality of wide metal lines are formed by a damascene process.  (See Introduction, disclosing that damascene is well known to be used for copper,)
Wan discloses that the recited features provide the benefit of easing manufacturing of the device and as such, the features of claim 16 would have been obvious to one having ordinary skill in the art. Thus, the features of claim 25 would have been obvious to one having ordinary skill in the art. 


Regarding claim 27.
Shim discloses: 
 The method of claim 26, further comprising: forming a dielectric(140) substantially encapsulating each of the plurality of narrow metal lines(140 and 134); and 
patterning and etching portions of the dielectric to form cavities for the plurality of wide metal lines.  (See Figs. 3b-3c.[0032])


Shim discloses: 
 The method of claim 27, wherein the dielectric is formed of a low dielectric constant material. (140 being dielectric(140, [0026], [0032]))

Claims 9 and 13, 14, 26, 28  and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (U.S. Patent Application Publication No. 2013/0328210) in view of WAN D., et al., "Subtractive Etch of Ruthenium for Sub-5nm Interconnect", 2018 IEEE International Interconnect Technology Conference (IITC), IEEE, 2018, pp. 10-12, copy provided by applicants with IDS filed 12/3/2019 further in view of Meyer (U.S. Patent Application Publication No. 2005/0161817). 

Regarding claims 9 and 13, 14, 26, and 28.
Shim discloses all of the features of claim 1. Shim does not discloses: 
 The standard cell of claim 8, wherein each barrier is formed of at least one of tantalum nitride (TaN) combinations including at least one of TaN/Ta, TaN/Co (cobalt) or TaN/Ru (Ruthenium). 

Regarding claim 14. The standard cell of claim 13, wherein the adhesion layer is titanium nitride (TiN). 
Regarding claim 26. The method of claim 25, further comprising: depositing an adhesion layer; and depositing a narrow metal line material on the adhesive layer, wherein fabricating the plurality of narrow metal lines includes patterning and etching the adhesion layer and narrow metal line material. 
Regarding claim 28. The method of claim 27, further comprising: forming a barrier over the dielectric including in the cavities for the plurality of wide metal lines. 
IN related art, Meyer discloses: 
 
The standard cell of claim 8, wherein each barrier is formed of at least one of tantalum nitride (TaN) combinations including at least one of TaN/Ta, TaN/Co (cobalt) or TaN/Ru (Ruthenium). ([0027])
Regarding claim 13. The standard cell of claim 10, further comprising: an adhesion layer at one end of each of the plurality of narrow metal lines disposed between the plurality of wide metal lines. ([0027])

Regarding claim 26. The method of claim 25, further comprising: depositing an adhesion layer; ([0027]) and depositing a narrow metal line material on the adhesive layer, wherein fabricating the plurality of narrow metal lines includes patterning and etching the adhesion layer and narrow metal line material. ([0027]) 
Regarding claim 28. The method of claim 27, further comprising: forming a barrier over the dielectric including in the cavities for the plurality of wide metal lines. ([0027])
Meyers discloses that he recited features provide the benefit of reducing the diffusion of copper form the coper lines, into the dielectric, and provides better adhesion.  As such, the features recited would have been obvious to one having ordinary skill in the art. 

Regarding claim 29. 
Shim discloses: 
The method of claim 28, further comprising: depositing a copper layer(136) over the barrier including filling the cavities(136 over barrier see [0036] [0047]), wherein fabricating the plurality of wide metal lines includes using a chemical mechanical polishing/planarization to remove excess copper and barrier portions over the dielectric to form the plurality of wide metal lines from the filled cavities([0037]). 
s 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shim (U.S. Patent Application Publication No. 2013/0328210) in view of WAN D., et al., "Subtractive Etch of Ruthenium for Sub-5nm Interconnect", 2018 IEEE International Interconnect Technology Conference (IITC), IEEE, 2018, pp. 10-12, copy provided by applicants with IDS filed 12/3/2019 further in view of Lien (U.S. Patent Application Publication No. 2005/0239285). 

Regarding claim 12. 
Shim discloses all of the features of claim 11. 
Shim does not disclose: 
The standard cell of claim 11, wherein the low dielectric constant material is a carbon doped oxide dielectric. 
IN related art, Lein discloses: 
The standard cell of claim 11, wherein the low dielectric constant material is a carbon doped oxide dielectric. ([0018])Lein discloses that the recited feature provides the benefit of good dielectric for making a smaller device.  Thus, the features of claim 12 would have been obvios to one having ordinary skill in the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898